DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Publ. No. 2014/0237570 by Shishkov et al, hereinafter Shishkov.
	Regarding claims 1 and 11, Shishkov discloses:
a computer-implemented method for assessing a risk of fraud, the method comprising: 
a system (Figure 1) comprising: 
a database comprising non-transitory memory configured to store prior call data (paragraphs: 0032-0033, 0040; i.e. authentication service, Figure 1, 102); and a server (paragraphs: 0032-0033; i.e. authentication service, Figure 1, 102) comprising a processor configured to: 
obtaining, by a computer (paragraphs: 0032-0033; i.e. authentication service, Figure 1, 102), an inferred identity (i.e. automatic number identification such as: phone number) from inbound call data (i.e. information associated with user’s device) associated with an inbound call (i.e. incoming texts or calls) and an inbound caller (i.e. user) (paragraphs: 0039, 0045); obtaining, by the computer, an identity claim (i.e. account number or username) associated with the inbound caller (paragraph: 0042, 0075); extracting, by the computer, a first set of features from the inbound call data (paragraphs: 0039-0045); generating, by the computer, a graph structure based upon the inferred identity, the identity claim, a set of prior inferred identities, and a set of prior identity claims associated with the inbound call (i.e. social graph transaction history data and social graph data; paragraphs: 0027, 0029, 0041, 0042-0043, 0050-0053, 0059, 0092); extracting, by the computer, a second set of features from the graph structure (i.e. correlation or miscorrelation; paragraphs: 0058, 0092); and applying, by the computer, a machine learning model on the first set of features and the second set of features to generate a risk score (i.e. degree of confidence above a predetermined threshold) for the inbound call (paragraphs: 0092).
Regarding claims 2 and 12, Shishkov further comprising applying, by the computer, a classification model on the risk score to determine a risk classification (paragraphs: 0066-0068, 0090-0092).
Regarding claims 3 and 13, Shishkov further comprising transmitting, by the computer, a risk assessment output to a third-party device, the risk assessment output indicating at least one of the risk score and a risk classification (paragraphs: 0066-0068, 0090-0092). 
Regarding claims 4 and 14, Shishkov further comprising storing, by the computer, a call data record in a record database including the inbound call data, the inferred identity, the identity claim, and the first set of features (paragraphs: 0032-0033, 0040; i.e. authentication service, Figure 1, 102).
Regarding claims 5 and 15, Shishkov further comprising:
generating, by the computer, a second graph structure based upon a plurality of prior inferred identities and a plurality of prior identity claims associated with a plurality of prior calls, each of the plurality of prior inferred identities associated with the respective prior identity claim and the respective prior call (paragraphs: 0061-0072); and
identifying, by the computer, the graph structure embedded in the second graph structure according to the inferred identity and the identity claim associated with the inbound call (paragraphs: 0061-0072).
Regarding claims 6 and 16, Shishkov discloses the second graph structure is generated according to a plurality of call data records stored in a record database (paragraphs: 0032-0033, 0040; i.e. authentication service, Figure 1, 102), the plurality of call data records storing prior call data, prior inferred identities, prior identity claims, and the first set of features associated with prior calls (paragraphs: 0061-0072).
Regarding claims 7 and 17, wherein Shishkov discloses the inferred identity is at least one of: an ANI in a phone channel, a first IP address associated with a transaction, and a second IP address associated with voice samples for interactions between Internet of Things (IoT) devices and a provider server (i.e. automatic number identification such as: phone number; paragraphs: 0039, 0045).
Regarding claims 8 and 18. wherein Shishkov discloses the second set of features includes features extracted directly from the graph structure (i.e. correlation or miscorrelation; paragraphs: 0058, 0092). 
Regarding claims 9 and 19, wherein Shishkov discloses the second set of features includes similarity based index methods indicating a similarity between a set of inferred identities and a set of identity claims of the graph structure (i.e. correlation or miscorrelation; paragraphs: 0058, 0092).
Regarding claims 10 and 20, Shishkov further comprising: determining, by the computer, a similarity score associated with the similarity based index methods by determining at least one of: a first intersection between a set of neighbors of inferred identities and a set of neighbors of neighbors of identity claims in the graph structure; a second intersection between a set of neighbors of neighbors of inferred identities and a set of neighbors of identity claims in the graph structure; a first union between a set of neighbors of inferred identities and a set of neighbors of neighbors of identity claims in the graph structure; and a second union between a set of neighbors of neighbors of inferred identities and a set of neighbors of identity claims in the graph structure (paragraphs: 0029-0030, 0061-0072).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653